Filed 12/9/20 Rudisill v. California Coastal Commission CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 ROBIN RUDISILL et al.,                                            B294460

           Plaintiffs, Respondents, and                            (Los Angeles County
           Cross-Appellants,                                       Super. Ct. No. BS168074)

           v.

 CALIFORNIA COASTAL
 COMMISSION,

           Defendant, Appellant, and
           Cross-Respondent,

 LIGHTHOUSE BROOKS, LLC et al.

           Real Parties in Interest,
           Appellants, and Cross-
           Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. James C. Chalfant, Judge. Reversed with
directions.
      Xavier Becerra, Attorney General, Daniel A. Olivas, Senior
Assistant Attorney General, Christina Bull Arndt, Supervising
Deputy Attorney General, and Wyatt E. Sloan-Tribe, Deputy
Attorney General, for Defendant, Appellant, and Cross-
Respondent.
      Gaines & Stacey, Fred Gaines, and Lisa A. Weinberg, for
Real Parties in Interest, Appellants, and Cross-Respondents.
      Venskus & Associates and Sabrina Venskus, for Plaintiffs,
Respondents, and Cross-Appellants.
                     _______________________

                       INTRODUCTION

      The City of Los Angeles issued Lighthouse Brooks, LLC
and Ramin Kolahi (collectively, Lighthouse) a coastal
development permit to build four homes on two adjacent lots in
Venice (the Project). For nearly three years the City failed to
send notice of the permit to the California Coastal Commission,
as required by the California Coastal Act of 1976, Public
Resources Code section 30000 et seq. After the City finally sent
the notice to the Commission, Venice residents Robin Rudisill
and Jenni Hawk filed an appeal of the City’s decision to issue the
permit. The Commission staff initially recommended the
Commission deny the permit on the ground the Project was not
compatible with the surrounding neighborhood. At the hearing,
however, the Commission voted to issue the permit.
      Rudisill and Hawk filed a petition for a writ of mandate to
direct the Commission to set aside its decision. While the writ
was pending, the Commission issued a revised report finding the
Project was compatible with the neighborhood and complied with




                                2
the Coastal Act. The trial court granted Rudisill and Hawk’s
petition, ruling that the Commission abused its discretion by
approving the permit before determining the Project complied
with the Coastal Act and that the Commission’s revised findings
were a post hoc rationalization for its decision. The Commission
and Lighthouse appeal, contending that the Commission did not
abuse its discretion and that the Commission’s decision to issue
the permit was supported by substantial evidence. Rudisill and
Hawk cross-appeal, contending substantial evidence did not
support the Commission’s findings. We reverse.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.      The Coastal Act
      “The Coastal Act ‘was enacted by the Legislature as a
comprehensive scheme to govern land use planning for the entire
coastal zone of California.’” (Pacific Palisades Bowl Mobile
Estates, LLC v. City of Los Angeles (2012) 55 Cal.4th 783, 793
(Pacific Palisades).) With certain exceptions, “any person
wishing to perform or undertake any development” (id. at p. 794)
in the defined “coastal zone” (Pub. Resources Code, § 30103)
“shall obtain a coastal development permit” (id., § 30600,
subd. (a)).1 The Act “requires local governments to develop local
coastal programs, comprised of a land use plan and a set of
implementing ordinances designed to promote the act’s
objectives . . . .” (Pacific Palisades, at p. 794; see §§ 30500,
subd. (a), 30512, 30513.) After the Commission “certifies a local
government’s program, and all implementing actions become

1    Undesignated statutory references are to the Public
Resources Code.




                                3
effective, the commission delegates authority over coastal
development permits to the local government.” (Pacific
Palisades, at p. 794; see § 30519, subd. (a).) While the
Commission has certified a land use plan for the Venice
neighborhood of Los Angeles, it has not certified a complete local
coastal program.
       Even “‘[p]rior to certification of its local coastal program,’”
however, “‘a local government may, with respect to any
development within its area of jurisdiction . . . , establish
procedures for the filing, processing, review, modification,
approval, or denial of a coastal development permit.’” (Pacific
Palisades, supra, 55 Cal.4th at p. 794; see § 30600,
subd. (b)(1).) Where a local government issues or denies a coastal
development permit “[p]rior to certification of its local coastal
program,” the permit decision may be appealed to the
Commission. (§ 30602.) The local government must notify the
Commission of its decision. (§ 30620.5, subds. (c), (d).) The
decision becomes final “at the close of business on the 20th
working day from the date of receipt of the notice” from the local
government, “unless an appeal is submitted within that time.”
(§ 30602.)

      B.     The City Issues a Coastal Development Permit for the
             Project, but Fails To Give Notice to the Commission;
             Three Years Later, Rudisill and Hawk File an Appeal
             with the Commission
      In February 2013 Lighthouse submitted an application to
the City for a coastal development permit for the Project. The
Project is located in the Oakwood neighborhood of Venice,
approximately three-fourths of a mile from the coast and less




                                  4
than one block from the inland boundary of the coastal zone.
Lighthouse proposed demolishing an existing duplex and triplex
on two adjacent lots, dividing those lots into four lot subdivisions,
and constructing a new three-story single-family home on each
lot subdivision. Each of the four proposed structures would be 30
feet tall, with a five-foot setback between the front of the
structure and the third story. The side setback between each
structure and lot subdivision would be between zero and five feet.
Each structure would cover approximately 50 percent of the lot
area of the subdivision, and the square-foot-to-lot ratio of each
home and lot would be approximately one to one.
       In October 2013 the City issued a coastal development
permit for the Project, finding that the Project complied with the
Coastal Act. The City, however, did not send notice of the permit
to the Commission, as required by section 30620.5. Between
October 2013 and August 2016, Lighthouse completed
approximately 90 percent of construction for the Project.
       In August 2016 the Commission learned about the Project
and informed the City and Lighthouse that the Commission had
not received notice of the City’s coastal development permit.2 In
September 2016 the City sent the Commission notice of the
permit it had issued for the Project in 2013. Six days later,
Rudisill, Hawk, and several other Venice residents filed an
appeal with the Commission of the City’s decision to issue the
permit. Rudisill and Hawk challenged the permit on several
grounds, including that the Project would violate the


2      Two events caused the Commission to learn about the
Project: A water main ruptured, causing a sinkhole near the
Project site, and a contractor hired by Lighthouse was shot and
killed at the site.




                                  5
Commission’s certified Venice Land Use Plan because it was “not
compatible with the mass, scale and character of the existing
neighborhood . . . .”

        C.    The Commission Approves the Permit
        In November 2016 Commission staff prepared a report
recommending the Commission deny Lighthouse a permit for the
Project because the Project was “not visually compatible with the
character of the surrounding area and would adversely affect the
special community of Venice” and therefore would violate the
Coastal Act. According to the report, the block where the Project
was located and the Oakwood neighborhood consist primarily of
one- or two-story single-family homes and one- or two-story
multi-unit structures. The report stated that developers had
built other three-story and 30-foot homes in the neighborhood,
including homes on the same block as the Project, but that in
those cases the developers had built one home or two homes on a
single lot—not four homes on two lots. The report stated that the
Venice Land Use Plan encourages “‘varied styles of architecture
. . . with building facades which incorporate varied planes and
textures,’” but that the “design of the four proposed homes” was
“nearly identical” and did “not feature substantial articulation.”
The report also pointed out the Commission had never approved
new homes with zero-foot side setbacks, as Lighthouse had
proposed.
        Prior to the hearing, Lighthouse submitted a written
response to the appeal. The response included several pictures of
the street immediately surrounding the Project. The pictures
showed that the Project was less than one block away from a
major commercial boulevard, that there was a three-story




                                6
condominium building with no articulation at the end of the
block, and that there were three similar, side-by-side three-story
homes on the block. The pictures also revealed three other 25-
foot-tall homes on the same block. In addition to submitting
evidence of other residential structures in the neighborhood,
Lighthouse proposed reducing the height of the privacy walls on
the balconies, using neutral colors, modifying doors, and revising
the landscape in the front yards of the homes of the Project to
conform more closely with the surrounding neighborhood. At the
hearing, Lighthouse supplemented the information it had
submitted in its written response with additional pictures
showing two-story and three-story residential structures on
streets adjacent to the block where the Project was located.
       After the parties’ presentations, four commissioners spoke
in support of issuing a permit for the Project. Each condemned
the City for failing to promptly send notice of the permit to the
Commission. Commissioner Olga Diaz stated: “If we’re going to
be upset with anybody it’s the city of Los Angeles. I don’t know
how we remedy that, but it does feel like an injustice to take it
out on the person who did genuinely seem to try to do everything
right. I don’t want to perpetuate injustice here.” Commissioner
Martha McClure stated: “I agree that it was the City of L.A.
that, not only did they drop the ball, they hid the ball. . . . The
applicant should not have to carry that entire burden themselves.
. . . Maybe we’re going to put a little teeth in City of L.A.”
Commissioner Mary Luevano concurred with Diaz’s and
McClure’s comments about the City and agreed Lighthouse was
not “at fault for the position the City’s put them in.”
Commissioner Dayna Bochco stated she was going to vote to
approve the permit because of the City’s three-year delay and




                                 7
because “it would be inequitable to go forward with the staff
recommendation.”
       Commissioners Diaz, Luevano, and Bochco also indicated
they believed the Project was either similar to other homes in the
neighborhood or to other developments the Commission had
previously approved. Commissioner Diaz stated: “If we had a
chance to start from scratch we probably would have some
additional suggestions, but . . . we would approve something very
close to this, I think, based on approvals we’ve granted for other
projects. They don’t look that different than this.” Commissioner
Luevano stated: “Following up on what Commissioner Diaz said,
I don’t feel like this project is going to be drastically different
from some of the other projects in this neighborhood. I used to
live in the neighborhood adjacent. I know this area very well.”
Commissioner Bochco observed that Lighthouse had already
made changes to the original project design and that there were
“a lot of qualities to these buildings that we would’ve asked for,”
including the third-story setback. Commissioner Steve Kinsey
stated he would only support issuing a permit if it included the
additional changes Lighthouse proposed to make to the Project.
       The Commission voted to issue the permit with the
conditions and modifications proposed by Lighthouse. Nine
commissioners voted in favor of issuing the permit and two voted
against issuing it.

      D.    Rudisill and Hawk File a Petition for Writ of
            Mandate
      In February 2017 Rudisill and Hawk filed a petition for
writ of mandate in the Los Angeles County Superior Court,
asking the court to direct the Commission to set aside its
decision. Rudisill and Hawk alleged the Commission abused its




                                 8
discretion because it approved the permit for the Project without
finding that the Project complied with the Coastal Act.
      In May 2017 the Commission adopted a report with revised
findings prepared by the Commission’s staff pursuant to
California Code of Regulations, title 14, section 13096, which
directs the Commission to adopt revised findings in the event the
Commission does not follow the staff’s recommendation. The
revised findings stated that approximately 10 percent of the
buildings on the block where the Project was located had three
stories and that the Project was “not drastically different” or
“substantially visually distinct . . . with respect [to] scale,
massing, and landscape” from other structures in the
neighborhood. The revised report observed that, although the
zero-foot setbacks between residences were unusual, there were
other small lot subdivisions in Venice with zero-foot setbacks.
The report also stated that, although Lighthouse’s modifications
to the façade and landscaping would not reduce the mass and
scale of the Project, they “do make the [Project] align more closely
with the neighborhood character . . . .”3

3      A document comparing the original with the revised report
showed that the staff changed, for example, “this design does not
substantially change the cumulative massing” to “this introduces
some articulation in the design,” “out of character with the block”
to “unusual for the block,” and “[t]he [P]roject would not be
consistent with Venice Land Use Policy” to “[t]he [P]roject, as
conditioned, is consistent with Venice Land Use Policy.” The
staff also changed “Approval of this development would set a
precedent for out of scale development in Venice, and additional
development of this type (massive structures side by side with
minimal articulation and lack of architectural diversity) would
adversely affect the community character of Venice” to “Approval




                                 9
      Rudisill and Hawk filed an amended petition for writ of
mandate, alleging the Commission’s revised findings were a
post hoc rationalization that did not accurately reflect the
Commission’s reasons for approving the permit at the hearing.
Rudisill and Hawk further alleged substantial evidence did not
support the Commission’s finding that the Project complied with
the Coastal Act.

      E.      The Trial Court Grants the Petition
      After the parties submitted briefs in support of and in
opposition to the petition, the trial court issued a tentative
decision to grant the petition. The trial court tentatively ruled
that, under California Code of Regulations, title 14, section
13096, any revised findings issued after the Commission renders
a decision at a hearing must reflect the action of the Commission
at the hearing. The trial court tentatively ruled the
Commission’s revised findings were impermissible post hoc
rationalizations because the findings made “no mention of the
fairness and City fault that clearly was the basis of the prevailing
Commissioners’ decision.” The court’s tentative ruling stated
that, although the Commissioners made general comments about
the neighborhood, there was “nothing in the prevailing
Commissioners’ comments that support[ed] th[e] deviation” from
the staff’s recommendation.
      The court also stated in its tentative decision that
substantial evidence did not support the Commission’s finding


of this development would not set a precedent for out of scale
development in the neighborhood or in Venice, as each project is
unique and must be considered in the context of its specific
location and facts.”




                                10
the Project was visually compatible with the surrounding
neighborhood. At the hearing, however, the court orally modified
this portion of its tentative decision after counsel for Lighthouse
presented the pictures of the neighborhood counsel had
submitted to the Commission during the hearing. The trial court
stated: “The photographic evidence presented to me at this
hearing, which was also presented to the Coastal Commission,
may be relied upon by the Commission to go the other way. In
other words, I’m not concluding that there is or there isn’t
substantial evidence to uphold [the Permit].” The court
otherwise adopted its tentative decision.
      The trial court entered judgment and issued a writ of
mandate directing the Commission to void the permit and
“reconsider the Project.” The Commission and Lighthouse
appealed, and Rudisill and Hawk cross-appealed.

                          DISCUSSION

       A.     Standard of Review
       “Any aggrieved person” under the Act has the “right to
judicial review of any decision or action of the commission by
filing a petition for writ of mandate in accordance with [Code of
Civil Procedure] Section 1094.5 . . . .” (§ 30801; see SLPR, L.L.C.
v. San Diego Unified Port Dist. (2020) 49 Cal.App.5th 284, 321
[“‘administrative mandamus is the “proper and sole remedy” for
challenging or seeking review of’ a [Commission] decision”].)
“[T]he trial court reviews the commission’s decision to determine
whether the commission ‘proceeded without, or in excess of,
jurisdiction; whether there was a fair trial; and whether there
was any prejudicial abuse of discretion. Abuse of discretion is




                                11
established if the [Commission] has not proceeded in the manner
required by law, the order or decision is not supported by the
findings, or the findings are not supported by the evidence.’”
(Mountainlands Conservancy, LLC v. California Coastal Com.
(2020) 47 Cal.App.5th 214, 230; see Code Civ. Proc., § 1094.5,
subd. (b); San Diego Navy Broadway Complex Coalition v.
California Coastal Com. (2019) 40 Cal.App.5th 563, 572 (San
Diego Navy Broadway).)

      B.    The Commission Proceeded in the Manner Required
            by Law

             1.      Applicable Law
      The Commission’s process for reviewing a coastal
development permit on appeal depends on whether the
Commission has certified a land use plan where the local
government has issued the permit. Where the Commission has
not certified a land use plan, “a coastal development permit shall
be issued if . . . the commission on appeal[ ] finds that the
proposed development is in conformity with Chapter 3” of the
Coastal Act. (§ 30604, subd. (a).) Among other things, Chapter 3
requires new developments “to be visually compatible with the
character of the surrounding areas . . . .” (§ 30251.)
      Where the Commission has certified a land use plan (but
not a complete local program), “the authority for issuance of
coastal development permits” is “delegated to the respective local
governments” (§ 30600.5, subd. (b)), and the Commission must
approve and issue the permit on appeal if the Commission “finds
that the proposed development is in conformity with the certified
land use plan” (§ 30600.5, subd. (c); see Cal. Code of Regs., tit. 14,




                                 12
§ 13335). As relevant here, the Venice Land Use Plan requires
that new developments “shall respect the scale and character of
community development.” (Venice Local Coastal Program Land
Use Plan, Policy I.E.2.)
      Although the Commission has certified a land use plan for
Venice, Lighthouse and Rudisill and Hawk dispute whether the
Commission’s review of the permit is governed by section 30604,
subdivision (a) (requiring the development to comply with
Chapter 3 of the Coastal Act), or section 30600.5, subdivision (c)
(requiring the development to comply with the land use plan).4
Ultimately, we need not resolve this issue because the
Commission determined the Project complied with both
Chapter 3 of the Coastal Act and the Venice Land Use Plan, and

4      Even after the Commission certifies a land use plan, the
Commission does not delegate authority to local governments to
issue coastal development permits “until the local government
has provided copies of all the adopted procedures for the issuance
of coastal development permits to the executive director of the
commission.” (§ 30600.5, subd. (e); see Hagopian v. State of
California (2014) 223 Cal.App.4th 349, 364.) Lighthouse
contends the City has not adopted and provided to the
Commission the necessary procedures for the issuance of coastal
development permits. Therefore, according to Lighthouse,
section 30604, subdivision (a), applies when the Commission
hears an appeal of a coastal development permit issued for a
development in Venice, and the Commission only determines
whether the development complies with Chapter 3 of the Coastal
Act. Rudisill and Hawk argue that, regardless of whether the
local government has complied with section 30600, subdivision
(e), once the Commission has certified a land use plan the
Commission may not issue a permit if the proposed development
does not comply with the land use plan.




                                13
as we will discuss, the Commission did not abuse its discretion
under either section.
      The Commission reviews de novo a decision by a local
government to issue a coastal development permit. (See
Cal. Code Regs., tit. 14, §§ 13321 [review prior to certification of
land use plan], 13336, 13337, subd. (b) [review after certification
of land use plan].) Prior to the hearing, the Commission staff
must prepare a written report recommending that the
Commission “approve, conditionally approve, or deny the
[permit], supported by specific findings with analysis of whether
the proposed development conforms to the applicable standard of
review . . . .” (Id., tit. 14, § 13057, subd. (a)(3).)5 “The commission
shall vote” on the permit at the hearing (id., tit. 14, § 13066,
subd. (g)), and “[t]he commission’s action is final upon the
chairperson’s announcement of the result” (id., tit. 14, § 13094,
subd. (c)).

            2.     The Commission Complied with the Applicable
                   Provisions of the Coastal Act and the California
                   Code of Regulations
      The trial court ruled the Commission’s decision to issue the
permit was not based on its consideration whether the Project
complied with the Coastal Act (or Venice Land Use Plan). The
court ruled that the Commission instead decided it would be
unfair to Lighthouse to deny the permit because the City had
waited nearly three years to send the Commission notice of the


5      The same procedures apply at the hearing regardless of
whether the Commission is reviewing a permit issued prior to or
after certification of a land use plan. (See Cal. Code Regs., tit. 14,
§§ 13321, 13337.)




                                  14
permit and that the Commission’s revised findings did not reflect
the true reason for the Commission’s decision.
       Several of the commissioners who voted to approve the
Project did comment at the hearing that the City failed to send
timely notice of the permit and that Lighthouse should not be
responsible for the City’s mistake. But most of those
commissioners also stated that the Project was consistent with
what they would vote to approve anyway. The Commission
argues that the revised report prepared after the hearing takes
precedence over the commissioners’ statements at the hearing
and that the report accurately and adequately states the basis of
the Commission’s decision. Rudisill and Hawk argue that the
commissioners’ statements at the hearing take precedence and
that the revised findings must accurately reflect the basis for the
Commission’s approval of the permit at the hearing.
       The California Code of Regulations provides that, “[u]nless
otherwise specified at the time of the vote,” a Commission
decision “consistent with the staff recommendation shall be
deemed to have been taken on the basis of, and to have adopted,
the reasons, findings and conclusions set forth in the staff report
as modified by staff at the hearing.” (Cal. Code Regs, tit. 14,
§ 13096, subd. (b).) But if “the commission action is substantially
different than that recommended in the staff report, the
prevailing commissioners shall state the basis for their action in
sufficient detail to allow staff to prepare a revised staff report
with proposed revised findings that reflect the action of the
commission.” (Ibid.) The Commission votes “on [the] proposed
revised findings” at a subsequent public hearing, which “shall
solely address whether the proposed revised findings reflect the
action of the commission.” (Id., tit. 14, § 13096, subd. (c).)




                                15
       We generally agree with Rudisill and Hawk that we cannot
ignore the prevailing commissioners’ comments at the hearing.
Under California Code of Regulations, title 14, section 13096 the
Commission cannot adopt revised findings if those findings do not
accurately reflect the Commission’s stated reasons for its
decision. Moreover, ignoring the commissioners’ statements
would be inconsistent with California Code of Regulations,
title 14, section 13094, which provides that the Commission’s
decision is final at the hearing after it votes to issue or deny a
permit. (See San Diego Navy Broadway, supra, 40 Cal.App.5th
at p. 577, fn. 8 [“revised findings” issued pursuant to the Coastal
Act “are meant to capture actions, not change them”].) But
section 13096 does not require the Commission, if it decides to act
contrary to its staff recommendation, to describe in detail each of
the findings supporting its decision at the hearing. Not only
would that be impractical, it would render superfluous the
provisions of section 13096 directing the staff to prepare, and the
Commission to adopt, revised findings after the hearing.
       The trial court recognized that some of the commissioners
who voted to approve the Project indicated the Project was not
significantly different from other homes in the neighborhood and
other homes the Commission had approved, but the court ruled
that these comments were not sufficient to allow staff to prepare
a revised staff report reflecting the action of the Commission, as
required by California Code of Regulations, title 14, section
13096. Under the circumstances, however, the prevailing
commissioners’ comments about the neighborhood and other
projects the Commission had approved, though perhaps not as
detailed and specific as they could have been, were sufficient to
enable the staff to prepare revised findings.




                                16
       The prevailing commissioners’ comments followed detailed
presentations by both the Commission’s staff and Lighthouse
representatives that analyzed the Project’s compliance with the
Coastal Act and Venice Land Use Plan. In addition to preparing
the report, the Commission staff at the hearing presented a
summary of its findings and recommendation. After the staff’s
presentation, Lighthouse argued that the Project complied with
the Coastal Act and the land use plan. Lighthouse submitted
information about, and renderings of, the Project and
photographs of other residential structures in the neighborhood
to show the Project’s visual compatibility with the surrounding
neighborhood. Lighthouse also presented information about the
size of three other comparable three-story homes on the same
block. Commissioner Diaz responded to these presentations that
“everybody’s analysis had some value that I was able to pull from
everything everybody said.” As discussed, Commissioner Diaz
stated the Commission had approved very similar projects,
Commissioner Luevano said the Project was not very different
from other developments in the neighborhood, and Commissioner
Bochco stated the Project (at least as modified by Lighthouse’s
proposed changes) had some design aspects the Commission
would have requested.
       “While a reviewing court must make certain an agency has
adequately disclosed its reasoning process, . . . ‘administrative
findings need not be as precise or formal as would be required of
a court [citation]. . . . [W]here reference to the administrative
record informs the parties and reviewing courts of the theory
upon which an agency has arrived at its ultimate finding and
decision it has long been recognized that the decision should be
upheld if the agency “in truth found those facts which as a matter




                               17
of law are essential to sustain its . . . [decision].”’” (Sierra Club v.
California Coastal Com. (1993) 19 Cal.App.4th 547, 556; accord,
San Diego Navy Broadway, supra, 40 Cal.App.5th at p. 593.)
Because the commissioners’ comments about the Project’s
similarity to other residential structures in the neighborhood and
other developments the Commission had approved followed the
presentation by the staff and Lighthouse, it is a reasonable
inference from the record of the hearing that the commissioners’
comments took into account and were based on the detailed
information the Commission staff and Lighthouse had just
presented at the hearing. In addition, had the commissioners
believed the revised findings did not reflect their views at the
initial hearing on the Project, they could have voted not to
approve them. And they didn’t.
       In fact, the changes from the original staff report to the
revised staff report did largely reflect the prevailing
commissioners’ comments at the hearing. The original staff
report and the revised report contained nearly identical facts
about the neighborhood and Project, aside from the changes to
the Project that Lighthouse proposed in response to the appeal.
The primary difference was that the revised report reached
different conclusions from those facts. For example, both the
original report and the revised report stated that the majority of
residential structures on the block were one-story, but that there
were several other three-story structures on the block and near
the Project. The revised report added that the Project was “not
drastically different than some of the other structures in the
neighborhood” and that the articulation and third-story setback,
along with Lighthouse’s proposed modifications to the façade,
balcony, and landscaping, made the Project align more closely




                                  18
with other structures in the neighborhood. These additions were
conclusions consistent with the prevailing commissioners’
comments, not new facts supporting the Commission’s decision.
(Cf. Ocean Harbor House Homeowners Assn. v. California Coastal
Com. (2008) 163 Cal.App.4th 215, 245 [the Commission did not
abuse its discretion where the staff report recommended one of
three methods presented for calculating a mitigation fee as a
condition for issuing a permit, the Commission voted to adopt one
of the other methods, and the Commission’s revised report stated
the adopted method was the most accurate].)
       The trial court ruled, and Rudisill and Hawk argue, the
Commission’s revised findings were a post hoc rationalization
because three of the prevailing commissioners commented that
the City was at fault for failing to send timely notice of the
permit and that it would be unfair to Lighthouse to deny the
permit. (See Laurel Heights Improvement Assn. v. Regents of
University of California (1988) 47 Cal.3d 376, 425 [“[w]e will not
accept post hoc rationalizations for actions already taken”].) The
record suggests these considerations may have motivated these
commissioners. Nevertheless, an “‘agency’s action comes before
the court with a presumption of correctness and regularity.’”
(Credit Ins. General Agents Assn. v. Payne (1976) 16 Cal.3d 651,
657; see County of San Diego v. State of California (2008)
164 Cal.App.4th 580, 607, fn. 24 [courts “presume that
governmental agencies will obey and follow the law”].) Three of
the commissioners who commented on the City’s delay also
discussed the Project’s compatibility with the neighborhood and
other approved projects. The other commissioners who voted to
approve the Project (other than Commissioner McClure) did not
disclose the reasons for their votes. We assume the Commission




                               19
decided to approve the permit after applying the correct
standard, even if other factors partially motivated the decision.
(See Pacific Water Conditioning Assn., Inc. v. City Council (1977)
73 Cal.App.3d 546, 554 [courts generally “do not inquire into
the . . . mental processes by which an administrative agency and
its members arrived at their decision”]; Board of Administration,
Public Employees’ Retirement System v. Superior Court (1975)
50 Cal.App.3d 314, 319 [same].)
        Had the prevailing commissioners at the hearing discussed
only the City’s delay in sending notice of the permit, the result
might be different. But under the circumstances, the record
shows the commissioners complied with their obligations under
the Coastal Act and the California Code of Regulations.

      C.     Substantial Evidence Supported the Commission’s
             Determination the Project Would Not Violate the
             Coastal Act or the Venice Land Use Plan
       Although the trial court declined to decide whether
substantial evidence supported the Commission’s determination
the Project complied with both Chapter 3 of the Coastal Act and
the Venice Land Use Plan, the Commission and Lighthouse ask
us to hold substantial evidence supported the Commission’s
determination. Rudisill and Hawk ask us to remand the matter
and direct the trial court to rule on the issue. In the alternative,
they argue in their cross-appeal that substantial evidence did not
support the Commission’s decision.
       On review of a Commission’s decision, “‘[o]ur scope of
review is identical to that of the trial court. [Citations.] We, like
the trial court, examine all relevant materials in the entire
administrative record to determine whether the agency’s decision




                                 20
is supported by substantial evidence.’” (San Diego Navy
Broadway, supra, 40 Cal.App.5th at p. 572; see Ross v. California
Coastal Com. (2011) 199 Cal.App.4th 900, 922.) Because we, like
the trial court, review whether substantial evidence supported
the Commission’s determination, and because the parties have
fully briefed the issue, we will decide it.
       Judicial review of a Commission decision “‘“involves some
weighing to fairly estimate the worth of the evidence, [but] that
limited weighing does not constitute independent review . . . .
Rather, it is for the [Commission] to weigh the preponderance of
conflicting evidence, as [we] may reverse its decision only if,
based on the evidence before it, a reasonable person could not
have reached the conclusion reached by it.”’” (San Diego Navy
Broadway, supra, 40 Cal.App.5th at p. 572; see McAllister v.
California Coastal Com. (2008) 169 Cal.App.4th 912, 921.) “‘The
[Commission’s] findings and actions are presumed to be
supported by substantial evidence,’ and plaintiffs have the
burden of demonstrating otherwise.” (Mountainlands
Conservancy, LLC v. California Coastal Com., supra,
47 Cal.App.5th at p. 230; see Ross v. California Coastal Com.,
supra, 199 Cal.App.4th at p. 921.)
       Rudisill and Hawk contend substantial evidence did not
support the Commission’s findings that the Project was visually
compatible with the character of the neighborhood and
compatible with the mass and scale of the neighborhood. (See
§ 30251; Venice Local Coastal Program Land Use Plan,
Policy I.E.2.)6 But substantial evidence did support those


6     Although Rudisill and Hawk assert substantial evidence
did not support the Commission’s finding that the Project




                               21
findings. According to both the original and revised staff reports,
the majority of homes in the Oakwood neighborhood are one
story, but there are also “several two-story and three-story
structures” in the neighborhood. On the same block as the
Project, there are two 30-foot, three-story homes where the
developer constructed the homes on a single lot, as well as “two
other projects featuring three-story homes” where the developer
constructed multiple homes on one lot. There are also two two-
story homes built on a single lot on the next block. The report
also acknowledged there are several two-story, multi-unit
residences in the neighborhood.
       The evidence Lighthouse submitted in response to the
appeal showed three similar, side-by-side, three-story homes on
the same block as the Project.7 Two of these three-story homes
had similar floor areas to the proposed homes of the Project, and
like the homes in the Project, the floor area to lot ratio of these
residences was approximately one to one. Lighthouse also
submitted pictures showing other two- and-three story
residential structures on the streets adjacent to the Project.
       As the Commission stated in its revised findings, the
Project had some characteristics that were unique in the
neighborhood. For example, the Commission had not approved


complied with other sections of the Coastal Act and provisions of
the Land Use Plan, they do not raise arguments specific to any
other statutes or provisions.

7     According to the staff report, the developer built one of
these three homes on a subdivided lot, and a second home is
located behind the house on the other lot subdivision. It is not
clear whether the other two homes were built on individual lots
or subdivided lots.




                                22
any other project in the Oakwood neighborhood where the
developer sought to build four homes on two lots. And there were
no other homes on the block with zero-foot setbacks between the
homes. But this does not mean no reasonable commissioner
could have concluded that, notwithstanding these characteristics,
the Project was compatible with the neighborhood’s character,
mass, and scale. Ultimately, it was the Commission’s
responsibility to weigh the various characteristics of the Project
against the characteristics of the neighborhood and determine
whether they were compatible—the type of determination an
agency is best equipped to make. (See Naraghi Lakes
Neighborhood Preservation Assn. v. City of Modesto (2016)
1 Cal.App.5th 9, 18 [“judicial review of consistency findings is
highly deferential to the local agency”]; Reddell v. California
Coastal Com. (2009) 180 Cal.App.4th 956, 970 [“A decision on the
compatibility of the project with the surrounding area is a
subjective decision.”]; Dore v. County of Ventura (1994)
23 Cal.App.4th 320, 326-327 [“Because the administrative agency
has technical expertise to aid it in arriving at its decision, we
should not interfere with the discretionary judgments made by
the agency.”].) In light of the fact that there were other two-story
and three-story homes in the neighborhood, including three
three-story homes on the same block as the Project, substantial
evidence supported the Commission’s findings that the Project
was “not drastically different from other projects . . . in the same
neighborhood” and that the front setbacks and articulation of the




                                23
homes, and Lighthouse’s proposed changes, rendered the Project
compatible with the neighborhood.8
      Rudisill and Hawk argue Lighthouse did not propose
changes that would affect the mass or scale of the Project; it only
proposed “cosmetic” changes to the balcony, façade, and
landscaping that did “not constitute evidence” supporting the
Commission’s findings. Therefore, according to Rudisill and
Hawk, the Commission had no basis for rejecting its staff’s
original determination the Project was not compatible with the
mass and scale of the neighborhood. Rudisill and Hawk’s
argument, however, is based on several false premises. First, the
Commission did not approve the Project, as Rudisill and Hawk
assert, solely “because the developer offered to reduce the height
of a balcony wall, change paint colors and the shape of the front
door glass, and plant a tree.” The Commission approved the
Project for all the reasons discussed by the Commissioners and
documented in the revised report. For example, the Commission
did not agree with its staff’s initial determination that the mass
and scale of the Project necessarily rendered the Project
incompatible with the neighborhood. The Commission found
that, although the Project was large and had some unique


8      Rudisill and Hawk argue no reasonable person would have
concluded that a three-story structure was compatible with the
mass and scale of the neighborhood where only 10 percent of the
homes on the block were three stories. This interpretation of the
Venice Land Use Plan is too restrictive. The plan does not state
all new developments must be smaller (or larger) than a defined
percentage of other structures in the neighborhood. A reasonable
person could conclude a structure is compatible with the mass
and scale of a neighborhood, even if it is on the larger end of the
scale compared to other structures.




                                24
characteristics, it included articulation, e.g., both the front
setbacks between the second and third stories of the homes and
the front setbacks between the outer homes and interior homes—
a change from the original plan Lighthouse had already
implemented. The Commission also found Lighthouse’s
additional proposed changes—which were not just applying a
coat of paint and planting a tree, but included having “less
massing along the front balconies” and modifying the “middle
units to include additional glass and remove diamond shape”—
further rendered the Project compatible with the neighborhood.
      Second, and more important, the staff’s initial findings and
recommendation are not binding; the Commission has the
authority to reject them. The Commission only adopts the
findings in the staff report if it votes to take an action “consistent
with the staff recommendation” and does not otherwise specify
any disagreements with the findings. (Cal. Code Regs., tit. 14,
§ 13096, subd. (b).) That did not occur here. The Commission
was free to disagree with its staff’s analysis and find the Project’s
mass and scale were consistent with the neighborhood in light of
the evidence. That was the Commission’s job.




                                  25
                         DISPOSITION

      The judgment is reversed. The trial court is directed to
vacate its order granting the petition for writ of mandate and
enter a new order denying it. The Commission and Lighthouse
are to recover their costs on appeal.




             SEGAL, Acting P. J.



We concur:




             FEUER, J.




             RICHARDSON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                26